Appeal Dismissed and Memorandum Opinion filed July 9, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00281-CV

                     MOHAMAD G. ALATKI, Appellant
                                       V.

    TIDEWATER FINANCE COMPANY D/B/A TIDEWATER MOTOR
     CREDIT AND D/B/A TIDEWATER CREDIT SERVICES, Appellee

                 On Appeal from the Co Civil Ct at Law No 3
                           Harris County, Texas
                      Trial Court Cause No. 1055857

                MEMORANDUM                     OPINION


      This is an appeal from a judgment signed February 19, 2015. Appellant
filed a timely motion for new trial. The notice of appeal was due March 23, 2015.
See Tex. R. App. P. 26.1. Appellant, however, filed his notice of appeal on March
26, 2015, a date within 15 days of the due date for the notice of appeal. See
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a
motion to extend time to file the notice of appeal. On June 23, 2015, we ordered
appellant to file a proper motion to extend time to file the notice of appeal on or
before July 3, 2015. See Tex. R. App. P. 26.3, 10.5(b). Appellant did not file a
motion. We, therefore, dismiss the appeal. See Tex. R. App. P. 42.3.



                                PER CURIAM



Panel consists of Justices Christopher, Brown, and Wise.




                                         2